Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.343 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


    BETTERBODY FOODS AND
    NUTRITION, LLC,                                        MEMORANDUM DECISION
                                                               AND ORDER
           Plaintiff,
                                                             Case No. 2:20-CV-00492-DAK
    vs.
                                                               Judge Dale A. Kimball
    OATLY AB AND OATLY, INC.

          Defendants.


          This matter is before the court on Defendants’ Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure [ECF No. 2] and Defendants’ Motion to Take

Judicial Notice [ECF No. 26.] 1 The court held a hearing on these motions on November 10,

2020. At the hearing, Julianna M. Simon, Juliette P. White, David M. Perry, and Charles S.

Marion represented Defendants 2 and Chad E. Nydegger represented Plaintiff. The court took the

motion under advisement. After carefully considering the pleadings, memoranda, other materials

submitted by the parties, and the law and facts relating to this motion, the court issues the

following Memorandum Decision and Order.




1
  At the hearing, Plaintiff did not object to the court considering the materials referenced in
Defendants’ Motion to Take Judicial Notice. Plaintiff merely argued that the materials
referenced therein are inconsequential at this point in the litigation. Thus, the court will consider
these materials to the extent they are relevant to Defendants’ Motion to Dismiss.
2
  For the purposes of this Memorandum Decision and Order, the court will treat both Defendants
as one party. That means that although some of Plaintiff’s allegations are specific to Oatly AB,
the court will treat those allegations as asserted against both Oatly AB and Oatly Inc.
                                                  1
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.344 Page 2 of 9




                                     ALLEGATIONS OF FACT

       In a motion to dismiss for failure to state a claim upon which relief may be granted, the

court construes all well-pleaded factual allegations as true and draws reasonable inferences in

favor of the plaintiff. See Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). Accordingly,

the following recitation of the facts and inferences are drawn entirely from the Complaint and

materials referenced therein.

       In the fall of 2018, Plaintiff began preparations to launch an oat milk product under the

name OATSOME (or, the “Mark”). As part of its preparation, Plaintiff searched the U.S. Patent

and Trademark Offices’ (“USPTO”) database to see if OATSOME (or a similar mark) was

already registered. Plaintiff found Defendants’ registration of the mark OAT-LY but concluded

that OATSOME was not registered. Plaintiff also searched for products on the market that were

using OATSOME or a similar mark and did not discover any such products. Satisfied that the

Mark was not in use or registered with the USPTO, Plaintiff filed an intent-to-use application

(the “Application”) with the USPTO on January 9, 2019. Plaintiff also filed for the OATSOME

mark in other countries.

       On May 7, 2020, the USPTO published the OATSOME mark in the Official Gazette for

opposition by any party that believed the OATSOME mark would likely cause confusion with

that party’s prior trademark. No party filed against the OATSOME mark and the USPTO

allowed the Application on July 2, 2019. With the USPTO allowing the Application, Plaintiff

continued its preparations to launch its OATSOME-brand oat milk.

       On September 27, 2019, Defendants’ counsel sent Plaintiff a cease-and-desist letter

alleging that it owned the TOTALLY OATSOME mark and demanding Plaintiff not use the

Mark. Specifically, Defendants demanded that Plaintiff: (1) expressly abandon its trademark



                                                2
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.345 Page 3 of 9




application; (2) expressly abandon or surrender OATSOME or related marks globally; (3) agree

not to use OATSOME in marketing or packaging; and (4) agree not to use or register trademarks

incorporating the word “Oat” to form a one-word mark. The letter also included an attachment

displaying its product with TOTALLY OATSOME printed around the oat milk container’s lid.

In another attachment, Defendants included a printout claiming that Defendants owned or had

applied to register the marks OATSOME, TOTALLY OATSOME, OATFINDER, OATGURT,

and OATLY. In conjunction with this letter, Defendant began opposition proceedings against

Plaintiff’s foreign trademark applications.

       After receiving this letter, Plaintiff discovered that Defendants’ trademark application for

TOTALLY OATSOME and OATSOME were both filed on September 17, 2019—just ten days

before sending Plaintiff the first cease-and-desist letter. Defendants’ application for these marks

indicates that they used the TOTALLY OATSOME mark in December 2016. Despite

Defendants’ opposition, Plaintiff believed that it could rightfully continue with its OATSOME

products for two reasons: (1) Defendants filed their applications to register OATSOME months

after Plaintiff’s Application was allowed; and (2) Defendant did not oppose Plaintiff’s trademark

Application.

       On June 1, 2020, Defendants sent Plaintiff another letter asserting that Defendants had

been using the mark TOTALLY OATSOME on some of its products since 2016. The letter also

states that they began selling oat milk under the TOTALLY OAT-SOME mark at Whole Foods,

Target, Walgreens, and Amazon.com. Since both parties continued to use OATSOME on oat

milk products, Plaintiff filed its Complaint against Defendants.

       On July 10, 2020, Plaintiff filed a complaint against Defendants alleging: trademark

infringement (15 U.S.C. § 1114); unfair competition, passing off, and false designation of origin



                                                 3
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.346 Page 4 of 9




(15 U.S.C. § 1125(a)); and unfair competition (Utah Code § 13-5a-201). On September 3, 2020,

Defendants filed their Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Defendants moved the court to dismiss all the claims with prejudice.

                                            DISCUSSION

       Defendants move to dismiss all of Plaintiff’s claims pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. In a 12(b)(6) motion to dismiss, a court must presume that all

well-pleaded facts are true and draw reasonable inferences in favor of the non-moving party.

Hall v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). Then, “courts must consider the

complaint in its entirety, as well as other sources courts ordinarily examine when ruling on Rule

12(b)(6) motions to dismiss, in particular, documents incorporated into the complaint by

reference, and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007) (citation omitted). A court “need not take as true the

complaint's legal conclusions” Dronsejko v. Thornton, 632 F.3d 658, 666 (10th Cir. 2011). Thus,

to withstand a 12(b)(6) motion to dismiss “a plaintiff must offer specific factual allegations to

support each claim.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

       With these principles in mind, the court will address whether Plaintiff properly pleaded a

claim under (A) the Lanham Act and (B) the Utah Unfair Competition Act (the “UUCA”).

   A. Lanham Act Claims

       “Generally, dismissal for failure to state a claim upon which relief can be granted is

appropriate in only the most extreme trademark infringement cases, such as where goods are

unrelated as a matter of law, since the likelihood of confusion is generally a question of fact.”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009) (citation omitted). Thus,



                                                 4
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.347 Page 5 of 9




unless Plaintiff fails to properly plead a purely legal element of trademark law then dismissal

with prejudice is usually premature or improper. See id.; see also Equitable Nat'l Life Ins. Co.,

Inc. v. AXA Equitable Life Ins. Co., 434 F. Supp. 3d 1227, 1239 (D. Utah 2020), appeal

dismissed sub nom. Equitable Nat'l Life Ins., Inc. v. AXA Equitable Life Ins. Co., No. 20-4008,

2020 WL 4188026 (10th Cir. Feb. 5, 2020) (establishing the elements required to properly plead

a trademark infringement claim). Here, Defendants’ motion turns on ownership or priority over

the Mark. Thus, the question is whether the court can properly decide this priority issue on a

motion to dismiss.

       Establishing ownership or priority over a mark can be a fact-intensive endeavor

especially, as is the case here, when one party claims common law ownership of a mark as an

affirmative defense against another party’s claim that it federally registered the same. Indeed,

   [i]t is a bedrock principle of trademark law that trademark ownership is not acquired
   by federal or state registration, but rather from prior appropriation and actual use in the
   market. To that end, registration itself establishes only a rebuttable presumption of use
   as of the filing date. A trademark application is always subject to previously established
   common law trademark rights of another party.

S.C. Johnson & Son, Inc. v. Nutraceutical Corp., 835 F.3d 660, 665 (7th Cir. 2016) (internal

citations and formatting omitted). Under 15 U.S.C. § 1115(b)(5), a party may rebut the

presumption of use given to the holder of a federally-recognized mark by proving that the mark

“was adopted without knowledge of the registrant's prior use and has been continuously used by

such party or those in privity with him from a date prior to . . . the registration of the mark.”

Thus, to determine the rights of two parties using the same mark, when only one party has a

federally-registered mark, is not simply a question of which party can present evidence that it

was the first user. See Nat. Footwear Ltd. v. Hart, Schaffner & Marx, 760 F.2d 1383, 1395 (3d

Cir. 1985) (noting the holder of a federally-registered mark “has the right to use the trademark in


                                                  5
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.348 Page 6 of 9




commerce except to the extent that such use infringes what valid right [a party] acquired by their

continuous use of the same mark prior to plaintiffs' federal registration.”) (citation omitted). In

other words, a party asserting common law priority over a mark bears the burden of proof that its

use was “both prior and continuous,” and “the simple demonstration that [a party] had some prior

use would not be enough to sustain its burden.” My Health, Inc. v. Gen. Elec. Co., No. 15-CV-

80-JDP, 2015 WL 9474293, at *4 (W.D. Wis. Dec. 28, 2015).

       In this case, Plaintiff has pleaded enough facts to establish that it has a valid and

enforceable ownership interest in the OATSOME mark. Specifically, the Complaint alleges that:

(1) Plaintiff has a federally-registered mark [Compl. ¶ 22]; (2) Plaintiff “did not discover any

trademark registrations or applications that included ‘OATSOME’ in the mark” [Compl. ¶ 16];

(3) and Plaintiff “also researched oat milk products on the market at that time” and concluded

“that no parties were using the mark OATSOME or any similar mark to identify its oat milk

product.” [Compl. ¶¶ 17, 19.] These allegations alone are sufficient to establish that Plaintiff has

a presumption of ownership. See 15 U.S.C. § 1115(a) (stating that registration of a mark with the

USPTO is “prima facie evidence . . . of the registrant's ownership of the mark”).

       Even if the court was persuaded that Plaintiff must plead abandonment—which the court

is not so persuaded—Plaintiff has plausibly pleaded that Defendants did not continuously use the

Mark after December 2016 until Plaintiff filed its Application. For example, Plaintiff alleges that

absent from either of Defendants’ letters “was any assertion that [they] use any mark containing

‘OATSOME’ or ‘OAT-SOME’ continuously from 2016 through June 1, 2019. Also absent . . .

was any assertion that it had used any form of the mark TOTALLY OATSOME or TOTALLY

OAT-SOME during the period from the fall of 2018 through the filing of BetterBody’s

application to register its OATSOME® mark on January 9, 2019.” [Compl. ¶ 31.] Thus, given



                                                  6
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.349 Page 7 of 9




the reasonable inferences from those assertions and well-pleaded allegations about Plaintiff’s

ownership over the mark, the court must conclude for the purposes of this motion that Plaintiff

has a presumption of ownership over the Mark.

       Defendants nonetheless argue that this presumption of ownership is undermined because

the Complaint and Defendants’ application for the OATSOME mark indicate that they used the

Mark back in 2016. That fact alone, however, is not enough to overcome Plaintiff’s presumed

ownership over the mark. See My Health, Inc., 2015 WL 9474293, at *4; see also Nat. Footwear

Ltd, 760 F.2d at 1395. These facts are insufficient because Defendants bear the burden of proof

to show both their prior and continued use of the Mark. These allegations are not included in the

Complaint and Defendants cannot make such a showing at this time. Thus, dismissing the

Lanham Act claims would be premature and improper.

       For the foregoing reasons and according to the materials properly considered at this stage

in the lawsuit, Plaintiff has made a sufficient legal argument that it has a valid interest in the

OATSOME mark and, therefore, adequately pleaded its Lanham Act claims. Accordingly, the

court DENIES Defendants’ Motion to Dismiss the Lanham Act claims.

   B. Utah Unfair Competition Act

       Under the UUCA, “unfair competition” regarding trademark claims requires three things:

(1) “an intentional business act or practice”; (2) the practice “is unlawful, unfair, or fraudulent”;

and (3) the practice “leads to a material diminution in value of intellectual property.” Utah Code

§ 13-5a-102(4). Thus, to succeed on a claim under the UUCA for trademark infringement, a

plaintiff must plead “something more” than mere infringement“namely, allegations of a

practice that is ‘unlawful, unfair, or fraudulent’—as the elements of a violation are set out

conjunctively.” Klein-Becker USA, LLC v. Home Shopping Network, Inc., a Delaware Corp.,


                                                   7
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.350 Page 8 of 9




No. 2:05-CV-00200 PGC, 2005 WL 2265007, at *6 (D. Utah Aug. 31, 2005). “In short, in the

trademark setting, the plaintiff must allege infringement-plus.” Eleutian Tech., Inc. v. Ellucian

Co., L.P., No. 2:15-CV-00649, 2017 WL 680393, at *10 (D. Utah Feb. 21, 2017).

       Plaintiff claims that Defendants engaged in “unfair competition” in violation of the Utah

Unfair Competition Act. These allegations of “unlawful, unfair, or fraudulent” conduct boil

down to two acts: (1) Defendants sending cease-and-desist letters and the demands contained

therein; and (2) Defendants’ attempt to register OATSOME only after discovering that Plaintiff

had obtained rights to the Mark. Plaintiff paints these acts as “bad faith” because “[Defendants]

[were] not using [OATSOME or TOTALLY OATSOME] at the time and had not in the past

used them as trademarks to identify the source of their goods to consumers.” [ECF No. 20 p.

16.] 3 Defendants respond by arguing that their actions were those that any party who believed it

had priority over a mark would take and are part and parcel of a legitimate trademark dispute.

The court agrees with Defendants. 4

       Defendants’ cease-and-desist letters, as alleged in the Complaint, contain a handful of

demands and assertions typical in trademark disputes (e.g., stop using the mark, discontinue

attempts to register the mark or similar marks, and asserting that it has priority over the mark).

These demands and assertions do not rise to the level of “unlawful, unfair, or fraudulent” actions

required to plead a claim under the UUCA. Similarly, Defendants’ attempt to register the Mark



3
  Plaintiff also attempts to argue that the court should treat OATSOME and OAT-SOME as
separate marks. [ECF No. 20 p. 10]. At this time, the court is not persuaded that there is any
distinction between these marks for trademark purposes. In fact, according to § 807.14(c) of The
Trademark Manual of Examining Procedure, “[p]unctuation, such as quotation marks, hyphens,
periods, commas, and exclamation marks, generally does not significantly alter the commercial
impression of the mark.”
4
  Since the court finds that Plaintiff has not adequately pleaded that Defendants engaged in
“unlawful, unfair, or fraudulent” trademark practices, the court need not address Defendants’
argument that Plaintiff also failed to plead the diminution element for a UUCA claim.
                                                 8
Case 2:20-cv-00492-DAK-CMR Document 30 Filed 11/16/20 PageID.351 Page 9 of 9




after discovering Plaintiff’s Application is not sufficient either. Indeed, there is some evidence

that Defendants used the Mark in 2016 and, therefore, an application for the Mark with the

USPTO is a lawful and reasonable action. Lastly, Plaintiff is mostly concerned with Defendants’

request that Plaintiff “never use or seek registration for any trademark incorporating the word

‘Oat’ and any other letters, parses or words to form a one-word trademark.” While this is likely a

demand that overstates Defendants' intellectual property rights, the court is not convinced that

this statement alone arises to a level sufficient satisfy the infringement-plus requirement under

the UUCA.

       For the foregoing reasons, the court GRANTS Defendants’ Motion to Dismiss Plaintiff’s

UUCA claim and dismiss the claim without prejudice. Thus, Plaintiff, if it so chooses, may

amend its complaint to include more specific allegations of Defendants’ potential “unlawful,

unfair, or fraudulent” actions.

                                           CONCLUSION

       For the foregoing reasons, the court GRANTS in part and DENIES in part Defendants’

Motion to Dismiss [ECF No. 2.] The court DENIES the Motion as to the Lanham Act claims and

GRANTS the Motion as to Plaintiff’s UUCA claim. If Plaintiff so chooses, the court will grant it

14 days to amend its UUCA claim.

       DATED this 16th day of November, 2020.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 9
